UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 24, 2010 (February 23, 2010) Brookdale Senior Living Inc. (Exact name of registrant as specified in its charter) Delaware 001-32641 20-3068069 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 111 Westwood Place, Suite 200, Brentwood, Tennessee 37027 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 221-2250 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 — Financial Information Item 2.02Results of Operations and Financial Condition. On February 23, 2010, Brookdale Senior Living Inc. (the “Company”) issued a press release announcing its fourth quarter and full year 2009 financial results and announcing a conference call to review these results. A copy of the press release is furnished herewith as Exhibit 99.1. Supplemental information relating to the Company’s fourth quarter and full year 2009 results is furnished herewith as Exhibit 99.2. The information furnished pursuant to this Current Report on Form 8-K (including the exhibits hereto) shall not be considered “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into any filing by the Company under the Securities Act of 1933, as amended, or under the Securities Exchange Act of 1934, as amended, unless the Company expressly sets forth by specific reference in such filing that such information is to be considered “filed” or incorporated by reference therein. Section 7 — Regulation FD Item 7.01Regulation FD Disclosure. The information set forth in Item 2.02 of this report is incorporated herein by reference. Section 9 — Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release dated February 23, 2010 99.2 Supplemental Information SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROOKDALE SENIOR LIVING INC. Date: February 24, 2010 By: /s/ T. Andrew Smith Name: T. Andrew Smith Title: Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Exhibit 99.1 Press Release dated February 23, 2010. 99.2 Supplemental Information.
